DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is the first office action on the merits of Application No. 16/943,063 filed on 07/30/2020. Claims 1-15 are pending. 
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Regarding claim 1, line 9, and the term “first transfer case portion output (154) is recited but in line13, it recites “first transfer case output portion (154)” which should read “first transfer portion output (154)”.
Claim 9 has similar issues.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Showalter (US 6,347,271 B1) in view of Kaltenbach et al. (US 8,960,033 B2)(hereinafter “Kaltenbach”) and further in view of Hayakawa et al. (US 4,896,561).
Regarding claim 1-5, and 11-13, Showalter discloses a transfer case (fig. 2) comprising: 
a transmission mount (not shown, the mount connected with prime mover 12, see fig.1); 
a transfer case portion (16) having a transfer case portion input (62), 
a first transfer case portion output (70), 
a second transfer case portion output 10(184), and 
a power transfer mechanism (has no character numeral, see the annotated fig. A below), 
the first transfer case portion output (70) being drivingly coupled to the transfer case input portion (62), 
the power transfer mechanism drivingly coupling the second transfer case portion output (184) to the first transfer case output portion (70);

    PNG
    media_image1.png
    709
    630
    media_image1.png
    Greyscale

Figure A: Annotated fig. 2 of Showalter

Kaltenbach discloses a transmission (1.1) wherein 
an electric propulsion motor (EM) having a rotor (25); and 
a transmission portion (2.1) having 
a first coupling (e.g. B, C), which is 15selectively operable for drivingly connecting the input shaft (e.g. 23) to the transfer case portion input (e.g. GE1), and 
a second coupling (e.g. A, SK) that is selectively operable for drivingly connecting the rotor (25) to the transfer case portion input (e.g. GE1).
Regarding claim 2, Kaltenbach discloses the rotor (e.g. 25 of Kaltenbach) is 20disposed concentrically about the input shaft (e.g. 23 of Kaltenbach).
Regarding claim 3,   Kaltenbach discloses the transmission wherein the transmission portion (e.g. 2.1 of Kaltenbach) comprises a first reduction gear set (e.g. 8, G5 and 9, G6 of Kaltenbach) having a plurality of gears (e.g. 17, 12, 18, and 13of Kaltenbach, see fig. 21 for the gear numeral) and wherein the second coupling (e.g. A, SK of Kaltenbach) is configured to 25selectively rotationally couple two of the gears of the first reduction gear set to one another.
Regarding claim 4, Kaltenbach discloses the transmission, wherein the transmission portion (2.1) further comprises a second reduction gear set (e.g. 6, G3 and 7, G4 of Kaltenbach) and a third 30coupling (e.g. D. SW, E, F of Kaltenbach) that selectively drivingly couples the rotor (e.g. 25 of Kaltenbach) to the transfer case portion input (e.g. GE1 of Kaltenbach) through the second reduction gear set.
Regarding claim 5, Kaltenbach discloses the transmission, wherein the second reduction gear set (e.g. 6, G3 and 7, G4 of Kaltenbach) has a plurality of gears (e.g. 12, 15, 16, 13, 19 of Kaltenbach, see fig. 21 for gear numeral) and wherein the third coupling (e.g. D. SW, E, F of Kaltenbach) is configured to selectively rotationally couple two of the gears of the second reduction gear set to one another.
Regarding claim 11, Kaltenbach discloses the transmission, wherein the rotor (25 of Kaltenbach ) is disposed concentrically about the input shaft (23 of Kaltenbach), wherein the transmission portion (2.1 of Kaltenbach) comprises a first reduction gear set (e.g. 8,G5 and 9, G6 of Kaltenbach) having a plurality of gears 10(e.g. 17, 12, 18, 13 of Kaltenbach, see fig. 21 for gear numeral) and wherein the second coupling (A of Kaltenbach) is configured to selectively rotationally couple two of the gears of the first reduction gear set to one another, and wherein the transfer case portion (16) includes a multi-speed transmission assembly (80) that drivingly connects the transfer case portion input (62) with the first transfer case portion output 15(70).
 Regarding claim 12, Kaltenbach discloses transmission, wherein the transmission portion (2.1 of Kaltenbach) further comprises a second reduction gear set (e.g. 6, G3 and 7, G4of Kaltenbach) and a third coupling (e.g. D, SW, E, F of Kaltenbach) that selectively drivingly couples the rotor (25 of Kaltenbach) to the transfer case 20portion input (62) through the second reduction gear set. 
Regarding claim 13, Kaltenbach discloses transmission, wherein the second reduction gear set (e.g. 6, G3 and 7, G4 of Kaltenbach) has a plurality of gears (e.g. 12, 15, 16, 19 of Kaltenbach, see fig. 21 for gear numeral) and wherein the third coupling (e.g. D, SW, E, F of Kaltenbach) is configured to selectively rotationally couple two of the gears 25of the second reduction gear set to one another.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Showalter by adding the transmission as taught by Kaltenach so that the transmission has a particularly compact axially constructive length despite a large number of shiftable gear steps and less expensive to manufacture. (see col 3, line 10-12)
As modified, the transfer case would have an electric propulsion motor having a rotor; and a transmission portion having a first coupling, which is 15selectively operable for drivingly connecting the input shaft to the transfer case portion input, and a second coupling that is selectively operable for drivingly connecting the rotor to the transfer case portion input.
Regarding claim 1 Hayakawa disclose a transmission mechanism (fig. 2) wherein an input shaft (12) received through the transmission mount (has no element numeral) and configured to be rotatably coupled to an output shaft (e.g. 32, 42) of a transmission (10) so that the output shaft of the torque converter constitutes an input shaft for the override mechanism and therefore, the transmission has a compact design and less expensive to manufacture. (see col 3, line 5-7)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Showalter by adding an input shaft received through the transmission mount as taught by Hayakawa so that the output shaft of the torque converter constitutes an input shaft for the override mechanism and therefore, the transmission has a compact design and less expensive to manufacture. (see col 3, line 5-7)

Regarding claim 6, Showalter discloses the transfer case as modified according to Claim 1, wherein the transfer case portion (16) includes a multi-speed transmission assembly (e.g. 80, for the transfer case not for the transmission portion) that drivingly connects the transfer case portion input (62) with the first transfer case portion output (70). 
Regarding claim 7 and 8, Showalter discloses the transfer case as modified according to claim 6, wherein the multi-speed transmission assembly (80, see col 4, line 9-30) comprises 
a sun gear (82), which is rotationally coupled to the transfer case portion input (62), 
a ring gear (90), 
a plurality of planet gears (96), which are meshingly engaged with the sun gear (82) and 15the ring gear (90), 
a planet carrier (100), which journally supports the planet gears (96), and 
a clutch sleeve (104) that is non-rotatably but axially slidably coupled to the first transfer case portion output (62), the clutch sleeve (104) being movable between a first position (see col 4, line 57-67, col 5, 1-2), in which the clutch sleeve (104) is rotatably coupled to one of the sun gear (82) and the planet carrier (100) and 20is not rotatably coupled to the other one of the sun gear (82) and the planet carrier (100), and a second position (see col 5, line 2-9) in which the clutch sleeve (104) is rotatably coupled to the other one of the sun gear (82) and the planet carrier (100) (see col 4, line 4, line 31-43) and 
wherein the clutch sleeve (104) 25is not rotatably coupled to the one of the sun gear (82) and the planet carrier (100) when the clutch sleeve (104) is in the second position.
Regarding claim 9,  Showalter discloses the transfer case as modified according to  Claim 1, wherein the power transfer mechanism comprises a first sprocket (204), a second 
Regarding claim 14,  Showalter discloses the transfer case as modified according to claim 11, wherein the multi-speed transmission assembly (80, for the transfer case not for the transmission) comprises a sun gear (82), which is rotationally coupled to the transfer case portion input (62), a ring gear (90), a plurality of planet gears (96), which are meshingly engaged with the sun gear (82) and 5the ring gear (90), a planet carrier (100), which journally supports the planet gears (see col 4, line 10-30), and a clutch sleeve (104) that is non-rotatably but axially slidably coupled to the first transfer case portion output (62), the clutch sleeve (104) being movable between a first position (see col 4, line 57-67, col 5, 1-2), in which the clutch sleeve is rotatably coupled to one of the sun gear (82) and the planet carrier (100) and 10is not rotatably coupled to the other one of the sun gear (82) and the planet carrier (100), and a second position (see col 5, line 2-9) in which the clutch sleeve (104) is rotatably coupled to the other one of the sun gear (82) and the planet carrier (100). (see col 4, 31-44)  
Regarding claim 15, Showalter discloses the transfer case as modified according to Claim 14, wherein the clutch sleeve 15(104) is not rotatably coupled to the one of the sun gear (82) and the planet carrier (100) when the clutch sleeve is in the second position. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Showalter (US 6,347,271 B1) in view of Kaltenbach et al. (US 8,960,033 B2)(hereinafter “Kaltenbach”) and further in view of Hayakawa et al. (US 4,896,561) as set forth in the rejection of claim 1 and further in view of Young et al. (US 6,279,713 B1).
Regarding claim 10, Showalter discloses  all the elements of the invention of the transfer case as modified according Claim 1, but fails to disclose  a park brake having a brake disk , which is rotationally coupled to the first transfer case portion output, and a park pawl that is selectively engaged to 5the brake disk.
Young discloses a parking mechanism (fig. 1) wherein a park brake (10) having a brake disk (16), which is rotationally coupled to the first transfer case portion output (14), and a park pawl (22) that is selectively engaged to 5the brake disk (16) so that gradually and smoothly and quiet releasing residual torque stored within the park gear can be achieved, therefore, the reliability of parking lock mechanism can be improved. (see abstract)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Showalter by adding a parking brake as taught by Young so that a low cost, compact design and simple configuration of parking brake can be achieved.
As modified, the transfer case would have a parking brake coupled to the first transfer case portion output.
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Pritchard et al. (US 2017/0232840 A1) discloses a transfer case includes a primary and secondary output shafts, along with a secondary torque transfer mechanism and a locking mechanism, which are configured to selectively couple the primary and secondary output shafts. The secondary torque transfer mechanism comprises a sprocket coupled to the secondary output shaft, and a plate clutch coupled to the sprocket to selectively form a friction 
Nishimoto et al. (US 2020/0325987 A1) discloses a parking mechanism (fig. 4) wherein a park brake (500) having a brake disk (110L), which is rotationally coupled to the first transfer case portion output (150), and a park pawl (515) that is selectively engaged to 5the brake disk (110L1) so that the reliability of parking lock mechanism can be improved at a low cost and with a compact configuration by avoiding a significant increase in the manufacturing cost, therefore, the parking lock holding mechanism is realized with a simple configuration, thus an increase in manufacturing cost is suppressed.(see para 12, 14, 15)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655